In an action to recover damages for personal injuries sustained when the plaintiff was struck by a falling fire escape while he was walking on the sidewalk adjacent to a building owned by defendant 4 to 12 Water Street Bklyn., Inc., and occupied entirely by defendant Manhattan Batting & Felting Co., Inc., pursuant to a written lease, the latter defendant appeals from the judgment against it in favor of the plaintiff, and in favor of defendant 4 to 12 Water Street Bklyn., Inc., against the plaintiff. The plaintiff appeals from that part of the judgment which is in favor of defendant 4 to 12 Water Street Bklyn., Inc. On appeal by defendant Manhattan Batting & Felting Co., Inc., the judgment, insofar as it is in favor of plaintiff, is unanimously affirmed, with costs to plaintiff against said defendant. The appeal of defendant Manhattan Batting & Felting Co., Inc., from that portion of the judgment which is in favor of defendant 4 to 12 Water Street Bklyn., Inc., and against the plaintiff, is dismissed, without costs. (Ward v. Iroquois Gas Corp., 258 N. Y. 124; Bensaude v. Flomarcy Co., 293 N. Y. 656.) On plaintiff’s appeal from the judgment against him and in favor of defendant 4 to 12 Water Street Bklyn., Inc., the judgment, insofar as appealed from, is unanimously affirmed, without costs. Present — Close, P. J., Hagarty, Adel, Lewis and Aldrich, JJ. [See post, p. 940.]